NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-1808-17T1

ZOZO MOAWAD,

           Appellant,

v.

CITY OF BAYONNE POLICE
DEPARTMENT (HUDSON),

     Respondent.
__________________________

                    Submitted October 23, 2018 – Decided November 13, 2018

                    Before Judges Fisher and Geiger.

                    On appeal from the New Jersey Government Records
                    Council, GRC Complaint No. 2017-162.

                    Zozo Moawad, appellant pro se.

                    John F. Coffey, II, Law Director, attorney for
                    respondent City of Bayonne Police Department (Susan
                    Ferraro, Assistant City Attorney, on the brief).

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent Government Records Council (Debra A.
                    Allen, Deputy Attorney General, on the statement in
                    lieu of brief).
PER CURIAM

      Appellant Zozo Moawad appeals from the November 14, 2017 final

decision of respondent Government Records Council (GRC), administratively

dismissing the complaint because Moawad had never filed a request under the

Open Public Records Act (OPRA), N.J.S.A. 47:1A-1 to -13, with the City of

Bayonne Police Department (BPD). We affirm.

      Appellant filed an OPRA request with the Hudson County Prosecutor's

Office (Prosecutor's Office) seeking police reports and criminal records

pertaining to her from January 1, 2000 to present. In response, an assistant

prosecutor informed appellant her OPRA request could not be fulfilled because

it was overbroad and the request failed to identify the specific records sought

with reasonable clarity. The assistant prosecutor requested appellant clarify the

specific records sought.

      After appellant clarified the records sought, the assistant prosecutor

informed appellant the Prosecutor's Office did not have any responsive records .

The assistant prosecutor further informed appellant that a search of the

Prosecutor's Office database revealed appellant's name did not appear in any

criminal matter.




                                                                         A-1808-17T1
                                       2
      Appellant then filed a complaint against the BPD with the GRC. The

complaint alleged the BPD did not provide the records sought pursuant to a

previous subpoena, and the same records were requested from the Prosecutor's

Office in an OPRA request that was denied.

      BPD's records custodian filed a Statement of Information with the GRC

in response to the complaint. The custodian certified that the BPD had never

received an OPRA request from appellant and, therefore, it could not have

denied access to the records appellant sought.

      The GRC reviewed the complaint at its November 14, 2017 meeting and

determined there was no reasonable basis to pursue the complaint because

appellant never filed an OPRA request with the BPD.        Rather, the record

demonstrated appellant submitted an OPRA request to the Prosecutor's Office,

which is a separate and distinct agency from the BPD. As a result, the GRC

found the BPD was not a proper party to the complaint, and voted to

administratively dismiss the complaint. This appeal followed.

      Appellant argues:

            I. THE GOVERNMENT RECORD COUNCIL
            ADMINISTRATIVE DISPOSITION COMPLAINT,
            BECAUSE DEFENDANT DENIED OF GETTING
            PUBLIC RECORD REQUEST ON MAY 8, 2017.



                                                                      A-1808-17T1
                                       3
             II.  HUDSON     COUNTY      PROSECUTOR'S
             ASSISTANT'S     OFFICE     OPRA      GRC
             DISPOSITIONED THE PLAINTIFF['S] COMPLAINT
             TO APPELLATE DIVISION.

      Our scope of review of final administrative agency actions is limited. In

re Herrmann, 192 N.J. 19, 27 (2007). "An administrative agency's final quasi -

judicial decision will be sustained unless there is a clear showing that it is

arbitrary, capricious, or unreasonable, or that it lacks fair support in the record."

Id. at 27-28. "[A] presumption of reasonableness attaches to the action of an

administrative agency and the party who challenges the validity of that action

has the burden of showing that it was arbitrary, unreasonable or capricious."

Boyle v. Riti, 175 N.J. Super. 158, 166 (App. Div. 1980). Nonetheless, we "are

not bound by an agency interpretation of a strictly legal issue, when that

interpretation is inaccurate or contrary to legislative objectives." G.S. v. Dep't

of Human Servs., 157 N.J. 161, 170 (1999) (citations omitted).

      We affirm the dismissal of appellant's complaint substantially for the

reasons expressed by the GRC in its final decision. We add the following

comments.

      The record amply supports the GRC's decision to dismiss the complaint.

Appellant did not serve an OPRA request on the BPD. Instead, she served the

OPRA request on the Prosecutor's Office, which is a separate and distinct

                                                                             A-1808-17T1
                                         4
governmental agency from the BPD. Pursuant to N.J.S.A. 47:1A-5(g), a request

for access to a governmental record must be served on the "appropriate

custodian" of the records sought. Because appellant failed to serve an OPRA

request on the BPD, it was not a proper party to the complaint, and the complaint

lacked "any reasonable factual basis." N.J.S.A. 47:1A-7(e). Accordingly, the

dismissal of the complaint was not arbitrary, unreasonable, or capricious.

Appellant's arguments lack sufficient merit to warrant further discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-1808-17T1
                                       5